DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 40-52, Species A: Fig. 1, Species L: Fig. 5, Species O, Fig. 11 and Species Q, Figs. 1 and 6 in the reply filed on 07/26/2022 is acknowledged.
Claims 52-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and Species N: Fig. 7 having the additional valve 93, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/26/2022.
Claim Objections
Claims 46 and 47 are objected to because of the following informalities:  the Examiner suggest amending “valve” to “valves.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 40, the recitation “a surgical field” in the last line is indefinite because it is not clear if the “a surgical field” is the same or a different surgical field as recited in line 1 of the claim.  For examination purpose “a surgical field” in the last line has been interpreted as the same “a surgical field” in the first line of the claim.
Claims 41-52 are rejected as they depend from, and therefore incorporate the claimed subject matter from claims rejected under this statute.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 40-41, 44-51 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kakuto et al. (Pub. No. 2008/0262307).
Regarding claim 40, Kakuto et al. teaches a system (1, Fig. 1) for the movement of fluids into and out of a surgical field (surgical table/bed where patient is located, see abstract where fluids are moved), the system (1) being characterized in that it comprises: a control module (3, Fig. 1) manipulated by a user; a valvular unit (96/96a/96w, see Figs. 2-3) positioned outside said surgical field (69 and 96 are on 3 and 3 is positionable away from the immediate area on the table/bed where the patient resides during the procedure) and comprising two valves (96) controlled by said user via said control module (3), said valve unit (3) controlling flow of a fluid (see [0068]); and a tube set (13/14/15/16/19/41/42/43/46/47/48/54, see Fig. 1) having a proximal branch (41/42/43/46/47/48/54, see Fig. 1) and a distal branch (13/14/15/16/19), wherein said proximal branch (46 and 54a of 41/42/43/46/47/48/54) is opened and closed by said valve unit (96a/96w, see Fig. 3), passes through said valves (96a/96w, see Fig. 3) and is connected to at least a fluid source (53, Fig. 3) and at least a portion (15, Fig. 1) of said distal branch (13/14/15/16/18/19) being flexible (see [0036]) and configured for insertion through a surgical port (initial opening into the patient’s body, see [0007]), and a distal tip (16, Fig. 1) of said distal branch (13/14/15/16/18/19) configured to be grasped and manipulated with a surgical tool within a surgical field (16 is capable of being grasped and manipulated with a surgical tool within the area of the table/bed where the patient is located).  
Regarding claim 41, Kakuto et al. teaches wherein said tip is a rigid tip (16, see [0037]).  
Regarding claim 44, Kakuto et al. teaches further comprising a remote controller (5, Fig. 1) by which said user manipulates said control module (3, see [0057]).  
Regarding claim 45, Kakuto et al. teaches wherein said remote controller (5) is selected from the group of remote controllers consisting of voice controllers, foot pedals (see [0057]), pneumatically activated controls, wirelessly transmitted controllers and touch sensitive hand controllers.  
Regarding claim 46, Kakuto et al. teaches wherein said valve (96/96a/96w) is a solenoid valve (see [0062] and [0068] where 96 is an electromagnetic valve, it is the Examiner’s position that it is known in the art that electromagnetic valves are solenoid valves).  Also see attachment “What are solenoid valves?” 
Regarding claim 47, Kakuto et al. teaches wherein said solenoid valve (96) comprises a solenoid pinch valve (96/96a/96w, see [0068], it is the Examiner’s position that it is known in the art that electromagnetic valves are solenoid pinch valves).  ).  Also see attachment “What are solenoid valves?” 
Regarding claim 48, Kakuto et al. teaches further comprising a pressurized gas supply (161, Fig. 3, see explanation below) whereby said flow of fluid (air) is pressurized (see [0077]).  The Examiner has interpreted gas supply in accordance with the present specification wherein the gas supply is a tube see [0057] of present specification.
Regarding claim 49, Kakuto et al. teaches wherein said tip (16) of said distal branch is repositionable by a robotic arm (16 is capable of being repositionable by a robotic arm).  
Regarding claim 50, Kakuto et al. teaches wherein said tip (16) of said distal branch is repositionable by a surgical instrument (16 is capable of being repositionable by a surgical instrument).  
Regarding claim 51, Kakuto et al. teaches further comprising a second distal branch (18, Fig. 1) coupled to said proximal branch (41/42/43/46/47/48/54, see Fig. 1 all of the components of 1 are either directly or indirectly coupled).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kakuto et al. (Pub. No. 2008/0262307) in Scholly (Pub. No. 2005/0261554).
Regarding claim 42, Kakuto et al. does not teach wherein said tip has a length not longer than 2 inches; however, Scholly teaches that it is known in the art for the distal tip of an endoscope to have a length not longer than 2 inches (see [0002] where the length can be 30mm which is 1.18 inches).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Kakuto et al. by forming the distal tip of the device to be 30 mm because Scholly teaches that it is known in the art to form the distal tip of an endoscope to have a length of 30 mm.  Further, Kakuto et al. teaches that modifications may be made to the device (see [0145]).
Claim 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kakuto et al. (Pub. No. 2008/0262307) in view of Brucker et al. (Patent No. 5,643,197).
Regarding claim 43, Kakuto et al. does not teach wherein said tip comprises a porous surgical mat.  However, Brucker et al. teaches a distal branch (22, Fig. 9) having a distal tip (26, Fig. 9) wherein said distal tip (26) comprises a porous surgical matt (50/58/60, Fig. 9).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Kakuto et al. by forming the tip to have an exterior surface with a plurality of annular grooves and directional channels as taught by Brucker et al. for providing a continuous and even distribution of fluid from the distal tip (see Col. 6, lines 65-67 and Col. 7, lines 1-2).  Further, Kakuto et al. teaches that modifications may be made to the device (see [0145]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783